Citation Nr: 0728875	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 until 
August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2003, a statement of the 
case was issued in November 2004, and a substantive appeal 
was received in January 2005.  The veteran requested a 
hearing before the Board and withdrew that request in 
September 2006.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
he has not furnished sufficient information regarding claimed 
stressors to allow for verification.

2. Any current PTSD is not related to the veteran's active 
duty service. 


CONCLUSIONS OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in July 2003.  
The letter predated the September 2003 rating decision.  See 
id.  Thereafter, another letter was issued in September 2006.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim 
of service connection for PTSD, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The July and September 2003 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claim of service connection for 
PTSD. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's DD Form 214 reflects that he served 
during the Vietnam Era; however, he had no foreign and/or sea 
service.  Service personnel records reflect that he served as 
an "Air Trans. Occup." in the United States. 

As it is not shown the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  His 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory 
requirement for "credible supporting evidence" means that 
"the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor." 
 Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

A June 2003 private medical record from T.W.K., M.D., 
reflects that the veteran was treated from February 2001 
through March 2001 at an inpatient facility, and sought 
treatment with Dr. K. in June 2003.  The June 2003 record 
reflects that the veteran has had continuing emotional health 
care problems.  The veteran has complained of continuing 
flashbacks and nightmares of experiences in Vietnam.  He has 
become very withdrawn, very avoidant, and has multiple 
anxiety disorder symptoms including generalized anxiety, 
panic, claustrophobia as well as moderate to severe 
depressive symptoms.  He has five to six hours of broken 
sleep at night, has trouble maintaining his weight, is sad 
all of the time, very withdrawn, has no outside interests and 
has some fleeting thoughts of self harm.  Dr. K. opined that 
there is a background history of PTSD that may be related to 
his development of alcoholism and his continuing 
signs/symptoms of both anxiety and depression when he is not 
on medication.

An August 2003 private medical record from D.L.K., M.D., 
states that the veteran has some PTSD symptoms stemming from 
a traumatic experience while he was in the service.  Such 
traumatic experience was not recounted by the examiner.  The 
veteran reported a 13-year history of depression, anxiety and 
panic attacks following a divorce, as well as a very long 
history of alcohol dependence beginning in the 1970's 
stemming from his traumatic experience while he was in the 
service.  The veteran reported that he currently had little 
depression but significant anxiety and frequent panic 
attacks.  He was having poor sleep with poor appetite and 
weight loss of 30 pounds.  His energy level was fair.  He had 
both withdrawal and anhedonia but had no suicide ideation and 
no history of attempts.  The examiner diagnosed major 
depressive disorder, PTSD, and alcohol dependence in 
remission.  

The veteran was sent a July 2003 letter requesting that he 
provide a detailed description of the specific traumatic 
events causing his PTSD.  In a statement received in August 
2003, the veteran claimed that while stationed in Kingsville, 
Texas in 1973, he was assigned to crash unit security and 
that he had to clean up crash sites.  He claimed he had to 
gather human flesh and body parts at crash site areas and bag 
and bring them back for process and burial.  He claimed he 
had to clean up the site following the crash of a good 
friend, Mr. W.  He claimed that he still visualizes Mr. W. 
and the other trainees who died in crashes.  He claimed one 
crew member kept a skull and used it as an ashtray.  He 
claimed these experiences led to his increased alcohol 
consumption as self-medication.  He claimed to have severe 
feelings of guilt, nightmares, depression, isolation, and 
continual reliving of these events.  He did not provide any 
further information with regard to any claimed stressors.  
Moreover, his service personnel records do not reflect that 
he was assigned to crash unit security.

Based on the current evidence of claimed stressors submitted 
by the veteran, there is insufficient details to allow for 
corroboration.  The September 2003 rating decision indicated 
that more information was needed to verify the alleged 
incidents, specifically the full name and rank of Mr. W.  The 
November 2004 statement of the case, and January 2007 
supplemental statement of the case also informed the veteran 
of what evidence is necessary to establish service connection 
for PTSD.  In addition, the veteran was sent a letter in 
September 2006 which requested additional information 
pertaining to his claimed stressors.  The veteran did not 
respond to any such requests for additional information 
pertaining to his claimed stressors.  Specifically, although 
the veteran claims that he cleaned up crash sites in 1973, he 
did not provide any detailed information pertaining to the 
date of a specific crash to allow for verification.  
Additionally, although he claimed that a friend, Mr. W., died 
in a crash, he did not provide any other information 
pertaining to Mr. W., such as his first name, rank, and the 
date or approximate date of such death.  Thus, the veteran's 
statements do not provide specific details of claimed 
stressors that could be corroborated.  The Board acknowledges 
the veteran's statements that he had traumatic experiences in 
service; nevertheless, the veteran has failed to provide the 
necessary specifics of stressor information to confirm the 
stressor.

Thus, the veteran has not furnished any details of alleged 
stressors to allow for an attempt to verify such claimed 
stressors.  The Board acknowledges that the veteran has not 
been afforded a VA examination to assess whether he has PTSD, 
however, assuming for the sake of argument that a diagnosis 
of PTSD was rendered, his claim would still fail since there 
is no competent evidence that any PTSD is related to a 
verified stressor.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994).  Thus, affording the veteran a VA examination to 
assess whether he has PTSD would prove futile.  Service 
connection for PTSD must be denied as there is no evidence 
that any current PTSD that he may suffer from is related to 
any stressors that occurred during his active duty service.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements, and 
private medical records based on the veteran's uncorroborated 
statements.  Thus, there is no probative evidence that the 
claimed in-service stressors actually occurred.  
Consequently, absent probative supporting evidence, an 
essential element for a grant of service connection for PTSD 
is not established.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER


Entitlement to service connection for PTSD is denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


